       Case 4:20-cr-06002-SAB    ECF No. 87    filed 04/07/20    PageID.261 Page 1 of 3




     Douglas E. McKinley, Jr.
 1
     Law Office of Douglas E. McKinley, Jr.
 2   8350 Grandridge Blvd., Suite 200
     Kennewick, WA 99336
 3   (509) 628-0809
 4
     Attorney for Defendant
 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT
 9               EASTERN DISTRICT OF WASHINGTON, RICHLAND
10
     UNITED STATES OF
11   AMERICA
12                                             Case No.: 4:20-CR-6002-SAB
                           Plaintiffs,
13      v.
                                              UNOPPOSED MOTION TO
14   ANGELICA VIVIANA                         EXPEDITE
15   SANCHEZ
                                              Richland - With Oral Argument
16                         Defendants,        April 14, 2020, At 3:30
17
18
19
20           Angelica Viviana Sanchez hereby moves this court to consider on an
21
     expedited basis her separately-filed Motion for release from detention. Ms.
22
     Sanchez respectfully requests that the Court bypass the standard hearing times set
23
24
                                                         Law Office of Douglas E. McKinley, Jr.
                                                         18350 Grandridge Blvd., Suite 200
25   -1 UNOPPOSED MOTION TO EXPEDITE                     Kennewick, WA 99336
                                                         (509) 628-0809
                                                          (509) 392-8083 fax
                                                         doug@mckinleylaw.com
       Case 4:20-cr-06002-SAB     ECF No. 87   filed 04/07/20    PageID.262 Page 2 of 3




     forth in Local Rule 7.1(h)(2)(a). The defense requests that the Court rules on an
 1
 2   expedited basis for the time-sensitive reasons discussed in the underlying motion
 3   for release. Counsel for the government has been contacted, does not oppose the
 4
     motion to expedite, and is available to appear for a video conference on the date
 5
 6   indicated.

 7                                             Dated: April 7, 2020
 8
                                               By s/ Douglas E. McKinley, Jr.
 9                                             Douglas E. McKinley, Jr.
                                               WSBA # 20806
10                                             Law Office of Douglas E. McKinley, Jr.
11                                             8350 Grandridge Blvd., Suite 200
                                               Kennewick, WA 99336
12                                             (509) 628-0809
13                                             doug@mckinleylaw.com

14
15
16
17
18
19
20
21
22
23
24
                                                         Law Office of Douglas E. McKinley, Jr.
                                                         18350 Grandridge Blvd., Suite 200
25   -2 UNOPPOSED MOTION TO EXPEDITE                     Kennewick, WA 99336
                                                         (509) 628-0809
                                                          (509) 392-8083 fax
                                                         doug@mckinleylaw.com
       Case 4:20-cr-06002-SAB      ECF No. 87   filed 04/07/20    PageID.263 Page 3 of 3




 1
 2                                   Certificate of Service
 3   I hereby certify that on April 7, 2020, I electronically filed the foregoing with the
 4   Clerk of the Court using the CM/ECF System which will send notification of such
     filing to the following: Stephanie A. Van Marter, Assistant United States Attorney.
 5
 6   s/ Douglas E. McKinley, Jr.
     Douglas E. McKinley, Jr.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
                                                          Law Office of Douglas E. McKinley, Jr.
                                                          18350 Grandridge Blvd., Suite 200
25   -3 UNOPPOSED MOTION TO EXPEDITE                      Kennewick, WA 99336
                                                          (509) 628-0809
                                                           (509) 392-8083 fax
                                                          doug@mckinleylaw.com
